Citation Nr: 0216154	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder to include spondylosis, spondylolisthesis, and 
L5-S1 interbody fusion residuals.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from December 1966 to July 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic lumbar spine disorder to 
include spondylolisthesis.  The veteran has been represented 
throughout this appeal by Florida Department of Veterans 
Affairs.  


FINDING OF FACT

The veteran's lumbosacral spine spondylolysis, 
spondylolisthesis, and L5-S1 interbody fusion residuals have 
been shown to have originated during his period of wartime 
service.  


CONCLUSION OF LAW

Lumbosacral spine spondylolysis, spondylolisthesis, and L5-S1 
interbody fusion residuals were incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2002; 
38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for a chronic 
post-operative lumbosacral spine disorder, the Board observes 
that the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claim.  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  The Board 
has conducted development of the record which included 
obtaining additional clinical documentation and affording the 
veteran a further VA examination for compensation purposes.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The veteran's service medical records make no reference to 
any lumbosacral spine injury or abnormalities.  At his July 
1969 physical examination for service separation, the veteran 
was found to exhibit no back abnormalities or shell fragment 
wound residuals.  Service connection is currently in effect 
for several combat-related disabilities including head, right 
upper extremity, left upper extremity, trunk, buttocks, right 
thigh, left thigh, and right knee shell fragment wound 
residuals.  The Board observes that the service documentation 
of record is clearly incomplete given that it does not 
contain any documentation of the veteran's multiple 
service-connected shell fragment wound residuals.  

In a November 1973 written statement, the veteran conveyed 
that he sustained upper and lower back shrapnel wounds.  At 
an April 1976 hearing before a panel of the Board, the 
veteran testified that he had been injured in a land mine 
explosion during combat in the Republic of Vietnam.  In a 
November 1977 written statement, the veteran related that he 
experienced back pain which limited his movement and impaired 
his sleep.  

A November 1999 VA orthopedic evaluation states that the 
veteran complained of radiating low back pain.  He clarified 
that he had experienced chronic low back pain since active 
service and had been provided with a back brace in the early 
1970's.  The veteran was diagnosed with lumbar spine 
spondylolisthesis and a history of right lower extremity 
radiculopathy.  A December 1999 VA treatment record conveys 
that the veteran complained of low back pain.  He reported 
that he had initially manifested low back pain in 1969 while 
an Army paratrooper.  

In his June 2000 notice of disagreement, the veteran advanced 
that he sustained a chronic low back disorder as a 
consequence of his multiple inservice parachute jumps as an 
Army paratrooper.  He believed that the impact of his landing 
after such jumps precipitated his current chronic low back 
disorder.  

VA clinical documentation dated in September 2001 indicates 
that the veteran complained of chronic low back pain.  He 
reported that he had sustained a lower back shrapnel wound 
during combat in the Republic of Vietnam and his low back 
pain was initially manifested during active service.  An 
October 2001 VA treatment entry relates that the veteran 
attributed his chronic low back disorder to either a low back 
shrapnel wound or his multiple inservice parachute jumps.  VA 
clinical documentation dated in November 2001 reports that 
the veteran was diagnosed with lumbosacral degenerative disc 
disease.  He subsequently underwent a L5-S1 interbody fusion 
for spondylolisthesis.  
At an August 2002 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  He reported 
that he had been injured by a land mine explosion during 
active service and sustained a chronic low back injury.  He 
subsequently underwent a 2001 lumbosacral spine surgical 
procedure.  The veteran denied incurring any post-service low 
back trauma.  The veteran was diagnosed with L5-S1 
lumbosacral spondylolysis, spondylolisthesis, and laminectomy 
residuals.  The VA examiner opined that the veteran's 
post-operative lumbosacral spine disorder "is as likely as 
it is not to be related to the service and the history the 
veteran provided of being thrown away by an explosion and 
hurting his back."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served with the Army in the Republic of Vietnam and sustained 
significant trauma in a land mine explosion.  The veteran has 
been diagnosed with L5-S1 lumbosacral spondylolysis, 
spondylolisthesis, and L5-S1 interbody fusion residuals.  The 
physician at the most recent VA examination for compensation 
purposes of record determined that the veteran's 
post-operative lumbosacral spine disability was as likely as 
not related to his inservice trauma.  In the absence of any 
evidence to the contrary and upon application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991), the Board 
concludes that service connection is warranted for the 
veteran's post-operative lumbosacral spine disability.  


ORDER

Service connection for lumbosacral spine spondylolysis, 
spondylolisthesis, and L5-S1 interbody fusion residuals is 
granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

